IN THE SUPREME COURT OF IOWA
                              No. 11–1842

                           Filed April 4, 2014


THE VILLAGE AT WHITE BIRCH TOWN
HOMEOWNERS ASSOCIATION,

      Appellant,

vs.

NORANDEX BUILDING MATERIALS DISTRIBUTION, INC.,
RBM-II, L.C., and WOLF CONSTRUCTION COMMERICIAL, INC.,

      Appellees.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      Homeowners’ association seeks further review of court of appeals

decision affirming district court’s grant of summary judgment to

subcontractors. AFFIRMED BY OPERATION OF LAW.



      George A. LaMarca, Ryan C. Nixon, and Philip J. DeKoster of

LaMarca & Landry, P.C., Des Moines, for appellant.



      Steven K. Scharnberg and Eric G. Hoch of Finley, Alt, Smith,

Scharnberg, Craig, Hilmes & Gaffney, P.C., Des Moines, for appellee

Norandex Building Materials Distribution, Inc.
      Jeffrey D. Stone of Whitfield & Eddy, P.L.C., Des Moines, for

appellee RBM-II, L.C.
                                   2

     William L. Dawe and Patrick T. Vint of Hopkins & Huebner, P.C.,

Des Moines, for appellee Wolf Construction Commercial, Inc.



     Charles F. Becker of Belin McCormick, P.C., Des Moines, for

amicus curiae.
                                          3

PER CURIAM.

      White Birch Town Homeowner’s Association (White Birch HOA)1

filed suit against various subcontractors that provided materials and

services during the construction of the Village at White Birch. The suit,

which was brought after the general contractor/developer of the

community filed for bankruptcy, alleged negligence and breach of the

implied warranty of workmanlike construction.               The subcontractors

moved for summary judgment on White Birch HOA’s claims, and the

district court granted the motions. White Birch HOA appealed, and the
court of appeals affirmed the district court’s grant of summary judgment.

White Birch HOA sought, and we granted, further review.

      After    reviewing   the   record       and   considering   the   arguments

presented, the justices are equally divided.           The Iowa Code provides:

“When the supreme court is equally divided in opinion, the judgment of

the court below shall stand affirmed, but the decision of the supreme

court is of no further force or authority.” Iowa Code § 602.4107 (2013).

      The court, being equally divided, declares this case affirmed by

operation of law.     See Iowa Code § 602.4107.           For affirmance of the

decision of the court of appeals and district court judgment, Cady, C.J.,

and Waterman and Zager, JJ.; for vacation of the decision of the court of

appeals and reversal of the district court judgment, Wiggins, Hecht, and

Appel, JJ.; Mansfield, J., takes no part.

      AFFIRMED BY OPERATION OF LAW.

      This opinion shall not be published.



      1White  Birch’s individual homeowners assigned to White Birch HOA their rights
to claims and damages arising from the building defects affecting townhomes in White
Birch.